UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4232


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ARMANDO GONZALEZ MEDINA, a/k/a Pablito, a/k/a FNU LNU,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cr-00308-JRS-9)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Edwin F. Brooks, EDWIN F. BROOKS, LLC, Richmond, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Michael R.
Gill, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Armando Gonzalez Medina appeals his 84-month sentence

imposed pursuant to his guilty plea to a racketeering conspiracy

and   a    conspiracy          to    possess,         produce,      and     transfer       false

identification documents.                 The district court imposed a variance

sentence above the 27-33 month advisory Sentencing Guidelines

range.      On     appeal,      Gonzalez        Medina      contends       that    his    upward

variance is unreasonable because the district court erroneously

relied     upon       factual       findings      unsupported         by    evidence.          We

affirm.

              We      review     a    district         court's      sentence       under       the

deferential        abuse-of-discretion                standard.            Gall    v.     United

States,    552     U.S.       38,    51   (2007).           A    district    court       commits

procedural       error    and       abuses      its    sentencing      discretion         if   it

selects a sentence based on clearly erroneous facts.                                     See id.

Whether a sentence is substantively unreasonable is considered

“in   light      of     the     totality        of    the       circumstances.”           United

States v. Worley, 685 F.3d 404, 409 (4th Cir. 2012).                               A variance

sentence      that        deviates         significantly            from     the        advisory

Guidelines range is not presumptively unreasonable and is still

reviewed      under      an     abuse      of        discretion      standard.            United

States v. Rivera-Santana, 668 F.3d 95, 106 (4th Cir.), cert.

denied, 133 S.Ct. 274 (2012).



                                                 2
            The     district      court    varied       upwards       based       upon     its

findings    that     Gonzalez      Medina’s       criminal       conduct       spanned       a

lengthy    period    of    time   and     that    he    participated         in    violence

against    members    of    competing      organizations.              The    court        also

compared    Gonzalez        Medina’s      sentence       to      a    co-conspirator’s

sentence in order to avoid unwarranted disparities.                                   Most of

Gonzalez Medina’s appellate brief attempts to show that there

was   insufficient        evidence   tying       Gonzalez      Medina     to      a    murder

committed by members of his conspiracy.                       However, the district

court    explicitly       declined   to     find       that    Gonzalez       Medina       was

involved with the murder; instead, the court found that Gonzalez

Medina    participated       in    violent       acts    in    furtherance            of   the

conspiracy.

            Considering        the      evidence        that     Gonzalez          Medina’s

criminal cell had a history of violent acts against competitors

and that Gonzalez Medina was recorded speaking of “getting rid

of the competition” and “kick[ing] those guys’ asses,” we find

that the district court’s conclusion that Gonzalez Martinez was

involved in “disciplining or dealing with competitors” was not

clearly erroneous.          See Anderson v. City of Bessemer City, 470

U.S. 564, 573 (1985) (holding that district court’s account of

evidence must be “plausible”).              Further, we do not perceive any

other reason to conclude that, in light of the totality of the

circumstances,       the    district      court’s       chosen       sentence      was     not

                                           3
rooted in reason.       See United States v. Evans, 526 F.3d 155, 166

(4th Cir. 2008).       Under the deference due to the district court,

we   conclude   that     Gonzalez   Martinez’s     84-month     sentence    is

substantively reasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in    the   material

before   this   court   and   argument   will    not   aid    the   decisional

process.



                                                                      AFFIRMED




                                     4